Citation Nr: 1633249	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  10-18 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1995 to March 1999, and from February 2003 to May 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Denver, Colorado (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the Denver RO in June 2014.  A transcript of that hearing is associated with the claims file.

In a July 2014 decision, the Board denied the Veteran's claim for entitlement to service connection for sleep apnea.  The Veteran timely appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2016 Memorandum Decision, the Court vacated and remanded the issue of entitlement to service connection for sleep apnea to the Board for additional consideration consistent with the terms of the Memorandum Decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2013, the Veteran was afforded a VA examination to assess the etiology of his diagnosed obstructive sleep apnea.  After reviewing the medical evidence in the claims file, the VA examiner opined that it was less likely than not that the Veteran's sleep apnea was related to his active duty service.  The examiner explained that sleep apnea was "not medically considered to be due to exposure to toxins" and that the Veteran did "not report any symptoms related to this condition during his Gulf War tour."

However, the Veteran's claims file reflects several statements in which he reported sleep apnea symptoms during service.  In an April 2010 substantive appeal, the Veteran reported that his sleep apnea and snoring began during service.  During his June 2014 hearing before the Board, the Veteran testified that he noticed breathing issues while overseas, which he described as irregular breathing while awake and asleep.  He also noted that several fellow service members told him that he would stop breathing while he was sleeping.  As the April 2013 VA examiner's negative opinion was based, in part, on a lack of symptoms during service and there is competent lay evidence of in-service symptoms of sleep apnea which were not addressed by the examiner, the Board does not find the April 2013 VA opinion to be probative.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service medical records to provide a negative opinion).  Accordingly, a new VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA examination, conducted by a pulmonary specialist, to determine the nature and etiology of the Veteran's obstructive sleep apnea.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary special studies or tests must be accomplished.  After a thorough review of the Veteran's claims file, to include the Veteran's statements and testimony of record, the medical evidence including all service treatment records and post-service treatment records, and a discussion of each, the examiner must state whether it is at least as likely as not (a 50 percent probability or greater) that the obstructive sleep apnea is related to the Veteran's active duty service.

In providing the requested opinion, the examiner must consider the Veteran's lay statements and testimony, to include his reports of experiencing snoring and breathing pauses while sleeping during service.  The examiner is advised that the Veteran is competent to report observable symptoms and events.  The examiner should specifically discuss whether the obstructive sleep apnea had its onset during service, and whether the snoring and breath pauses noted during service may have been early manifestations of the Veteran's current obstructive sleep apnea. 

The examiner must provide a complete rationale for all conclusions reached.  If the examiner cannot provide the requested opinion(s) without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

2.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).

3.  When the above development has been completed, readjudicate the issue on appeal with consideration of all evidence in the claims file.  If the benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and afford the Veteran an adequate opportunity to respond, prior to returning the issue to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




